Lewis, J.,
dissenting:
I can not agree with the majority of the court in the conclusion they have reached in this ease, nor in the reasoning whereon it is based; for most certainly their views are unsupported by authority, and to my mind not founded upon reason.
The point made by the majority of the court, and upon which their decision is based, is this, that the possessory title to the mill-site and improvements thereon, are jointly assessed, while in their view they should be separately valued. That the description should all be put down in one column, but the value of the possessory title and improvements should be set down in separate columns; the-taxes, doubtless, are levied upon the total value of both. Why, then, should they be set down on the assessment-roll separately? No answer is given but “thus saith the law;” but in point of fact such is not the case. Section 5 of the revenue law declares that the term “real estate” shall mean and include the possessory title to lands, while section 18 requires the assessor, under item three in his assessment roll, to list all real estate and improvements thereon; ' hence as the possessory title to the mill-site is by the statute called real estate, as to this case, it is as if the law declared that the assessor shall in one column put down the possessory title and improvements thereon; then in item four, section 18, he is required to set down the value of the real estate and improvements thereon, not separately as held by this court. Section 41 of the law authorizes a joint judgment against the real estate and im*419provements when jointly assessed, most clearly indicating their joint assessment.
The'law then declares that the assessment may be joint; that the real estate that is in this case, the possessory title, and improvements, may be jointly assessed; in fact, the words are that the assessor shall put down in one column the value of the real estate and improvements, and I insist that a court “must not be wiser than the law;” but the majority say that the form of the assessment-roll is set out in section 18, and that the form used by the assessor is different from such form. That is true; but if we look at section 18, it declares that the form shall be in substance like the one set out, and here is wherein, in my view, the majority of this court have erred. They have taken the shadow and not the substance of the law, the letter and not the spirit; they have failed to examine the reason of the law.
The elementary rule in the construction of the law is to examine the reason and .spirit of it. (1 Bl. 61; Sedg. 236.) We must look at the cause which moved the legislature to enact the law. (1 Bl. 61; Broome’s Maxims, 536.) And it is not a true line of construction, to decide according to th© letter, but courts will rather consider what is its fair meaning, and will presume the intent. (Broome’s Maxims, 536.) The rules are founded upon reason and common sense, and have existed for ages. What, then, is the reason, object, and purpose of the description of property being given? Most clearly, we answer, to let the taxpayer know that his property is assessed, the amount of the assessment, and the • sum due for taxes, that he may, if necessary, go to the board of equalization to have the same equalized, and may pay his taxes. This seems to be the rule as declared in Blackstone on Tax Titles; in 25 Cal. 296; and 2 Comstock, 66.
When, therefore, the description and valuation is such as to answer the object and purpose of the law, the end is accomplished; and, in the case before us, the defendants knew that their property was assessed, the amount thereof, and were in no way misled. Again, when either of two constructions may be given to a statute, one of which de» *420feats tbe object of tbe law, while tbe other carries it out, tbe latter should prevail.
The purpose of legislation should not be defeated on a technical nicety, especially when to uphold the act of the assessor in the case can work no possible injury to any one, while, with the view of the majority herein, over a quarter of a million of dollars is stricken from the tax-roll.